Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into as of this 25th day of
July, 2007, by and between TOTAL SYSTEM SERVICES, INC., a Georgia corporation
(the “Company”), and _____________________ (“Indemnitee”). Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in
Section 16.

RECITALS:

WHEREAS, Indemnitee performs a valuable service for the Company;

WHEREAS, the Bylaws of the Company (the “Bylaws”) and the Georgia Business
Corporation Code, as amended (the “GBCC”), by their nonexclusive nature, permit
contracts between the Company and the [directors/officers] of the Company with
respect to indemnification of such officers or directors;

WHEREAS, the Board of Directors of the Company has determined that the
continuation of present trends in litigation will make it more difficult to
attract and retain competent and experienced persons to serve as
[directors/officers] that this situation is detrimental to the best interests of
the Company’s shareholders and that therefore the Company should act to assure
its [directors/officers] that there will be increased certainty of
indemnification protection in the future;

WHEREAS, this Agreement is a supplement to the provisions of the GBCC and the
Bylaws and any resolutions adopted pursuant thereto and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder; and

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability and in order to induce Indemnitee to
continue to serve as a [director/officer] of the Company, the Company has
determined and agreed to enter into this Agreement with Indemnitee;

NOW, THEREFORE, in consideration of Indemnitee’s service as a [director/officer]
after the date hereof, the parties hereto agree as follows:

 

1.

Indemnification of Indemnitee.

(a)       Subject to Section 5, the Company hereby agrees to hold harmless and
indemnify Indemnitee if Indemnitee is a party to a Proceeding by reason of
Indemnitee’s Corporate Status to the maximum extent not prohibited by the GBCC,
as the same now exists or may hereafter be amended (but only to the extent any
such amendment permits the Company to provide broader indemnification rights
than the GBCC permitted the Company to provide prior to such amendment);
provided, however, that except as provided in Section 6, Indemnitee shall not be
entitled to indemnification pursuant to this Agreement in connection with a
Proceeding initiated by Indemnitee (other than in a Corporate Status capacity)
against the Company or any director or officer of the Company unless the Company
has joined in or consented in writing to the initiation of such action.

 



(b)       In addition, to the extent that Indemnitee is a witness in any
Proceeding, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

(c)       Notwithstanding the foregoing or any other provision of this
Agreement, the Company shall not be obligated to indemnify Indemnitee for
expenses and the payment of profits by Indemnitee arising from the purchase and
sale by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), or any similar successor
statute; provided, however, that the Company may advance expenses in accordance
with Section 2 of this Agreement in connection with Indemnitee’s defense of a
claim under Section 16(b) of the 1934 Act, which advances shall be repaid to the
Company if it is ultimately determined that Indemnitee is not entitled to
indemnification of such expenses.

 

2.

Advancement of Expenses.

(a)       Procedure for Advancement of Expenses. The Company shall pay for or
reimburse the Expenses incurred by Indemnitee if Indemnitee was or is a party to
a Proceeding because of Indemnitee’s Corporate Status in advance of final
disposition of the Proceeding if:

(i)        Indemnitee furnishes the Company a written affirmation, in a form
reasonably acceptable to the Company, of Indemnitee’s good faith belief that
Indemnitee has met the standard of conduct set forth in the GBCC or that the
Proceeding involves conduct for which liability has been eliminated under a
provision of the Articles of Incorporation as authorized by
Section 14-2-202(b)(4) of the GBCC; and

(ii)       Indemnitee furnishes the Company a written undertaking, in a form
reasonably satisfactory to the Company, to repay any advances if it is
ultimately determined that Indemnitee is not entitled to indemnification under
this Agreement. Such undertaking must be an unlimited general obligation of
Indemnitee but need not be secured and may be accepted without reference to the
financial ability of Indemnitee to make repayment.

(b)       Notwithstanding any other provision of this Agreement, the Company
shall advance any and all Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Status within fifteen (15) business days after Indemnitee
has presented the affirmation and undertaking required pursuant to Section 2(a).
Any advances and undertakings to repay pursuant to this Section 2 shall be
unsecured and interest free. Notwithstanding the foregoing, the obligation of
the Company to advance Expenses pursuant to this Section 2 shall be subject to
the condition that, if, when and to the extent that the Company determines that
Indemnitee would not be permitted to be indemnified under applicable law, the
Company shall be reimbursed, within thirty (30) days of such determination, by
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has

 

 

2



commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Company that Indemnitee
would not be permitted to be indemnified under applicable law shall not be
binding and Indemnitee shall not be required to reimburse the Company for any
advance of Expenses until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed).

3.         Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and
is successful on the merits or otherwise in any Proceeding, Indemnitee shall be
indemnified against reasonable Expenses incurred by Indemnitee in connection
with the Proceeding, regardless of whether Indemnitee has met the standards set
forth in the GBCC and without any action or determination in accordance with
Section 5. If Indemnitee is not wholly successful in such Proceeding but is
successful on the merits or otherwise as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by or on behalf
of Indemnitee in connection with each successfully resolved claim, issue or
matter.

4.         Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any costs, claims or losses but not for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

5.         Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnification that are as favorable as may be permitted under the
law and public policy of the State of Georgia. Accordingly, the parties agree
that the following procedures and presumptions shall apply in the event of any
question as to whether Indemnitee is entitled to indemnification under this
Agreement (provided, however, in the event the procedures for determination of
entitlement to indemnification as currently set forth in the GBCC are amended to
create any material inconsistency between such procedures in the GBCC and the
procedures set forth below, the procedures set forth below shall also be deemed
to be amended in the same manner to the extent necessary to remove the
inconsistency without any further action on the part of the Company or
Indemnitee):

(a)       To obtain indemnification (including, but not limited to, the
advancement of Expenses) under this Agreement, Indemnitee shall submit to the
Company a written request in form reasonably satisfactory to the Company,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary, in the Company’s
opinion, to determine whether and to what extent Indemnitee is entitled to
indemnification. The General Counsel of the Company (or in the absence of the
General Counsel, the Chief Financial Officer of the Company) shall, promptly
upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification. Any Expenses
incurred by Indemnitee in connection with Indemnitee’s request for
indemnification hereunder shall be borne by the Company. The Company hereby
indemnifies and agrees to hold Indemnitee harmless for any Expenses incurred

 

 

3



by Indemnitee under the immediately preceding sentence irrespective of the
outcome of the determination of Indemnitee’s entitlement to indemnification.

(b)       The Company shall not indemnify Indemnitee under Section 1(a) unless a
determination has been made for a specific Proceeding that indemnification of
Indemnitee is permissible because Indemnitee has met the standards set forth in
the GBCC. The determination shall be made:

(i)        If there are two or more Disinterested Directors, by the Board of
Directors by a majority vote of all the Disinterested Directors (a majority of
whom shall for such purpose constitute a quorum) or by a majority of the members
of a committee of two or more Disinterested Directors appointed by such a vote;

 

(ii)

By special legal counsel

(A)      selected in the manner prescribed in paragraph (i) of this subsection;
or

(B)      if there are fewer than two Disinterested Directors, selected by the
Board of Directors (in which selection directors who do not qualify as
Disinterested Directors may participate); or

(iii)      By the shareholders, but the shares owned by or voted under the
control of the officers and directors who are at the time parties to the
Proceeding may not be voted on the determination;

provided, however, that following a Change of Control of the Company, with
respect to all matters thereafter arising out of acts, omissions or events prior
to the Change of Control of the Company concerning the rights of Indemnitee to
seek indemnification under this Section 5, such determination shall be made by
special legal counsel nominated by Indemnitee and selected by the Board of
Directors or its committee in the manner described in Section 5(b)(ii) above
(which selection shall not be unreasonably withheld), which counsel has not
otherwise performed services (other than in connection with similar matters)
within the five years preceding its engagement to render such opinion for
Indemnitee or for the Company or any affiliates (as such term is defined in Rule
405 under the Securities Act of 1933, as amended) of the Company (whether or not
they were affiliates when services were so performed) ("Independent Counsel").
If Indemnitee fails to nominate Independent Counsel within ten (10) business
days following written request by the Company to nominate Independent Counsel,
legal counsel selected by a resolution or resolutions of the Board of Directors
of the Company prior to a Change of Control of the Company shall be deemed to
have been selected by the Company as required. Such Independent Counsel shall
determine as promptly as practicable whether and to what extent

 

 

4



Indemnitee would be permitted to be indemnified under applicable law and shall
render a written opinion to the Company and to Indemnitee to such effect. The
Company agrees to pay the reasonable fees of the Independent Counsel referred to
above and to fully indemnify such Independent Counsel against any and all
expenses, claims, liabilities and damages arising out of or relating to this
Section 5 or its engagement pursuant hereto.

(c)       If the person, persons or entity empowered or selected under Section
5(b) to determine whether Indemnitee is entitled to indemnification shall not
have made a determination within thirty (30) days after receipt by the Company
of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such thirty (30) day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 5(c) shall not apply if
the determination of entitlement to indemnification is to be made by the
shareholders pursuant to Section 5(b)(iii) of this Agreement and if within
fifteen (15) days after receipt by the Company of the request for such
determination (A) the Board of Directors or the Disinterested Directors, if
appropriate, resolve to submit such determination to the shareholders for their
consideration at an annual meeting thereof to be held within ninety (90) days
after such receipt and such determination is made thereat, or (B) a special
meeting of shareholders is called for the purpose of making such determination,
the meeting is held for such purpose within ninety (90) days after having been
so called and the determination is made at the meeting.

(d)       Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board of Directors, or shareholder of the Company shall act reasonably and
in good faith in making a determination under the Agreement of Indemnitee’s
entitlement to indemnification. Any Expenses incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

 

6.

Remedies of Indemnitee; Legal Fees and Expenses.

(a)       If (i) a determination is made pursuant to Section 5 of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 2 of this
Agreement, (iii) no

 

 

5



determination of entitlement to indemnification shall have been made pursuant to
Section 5(b) of this Agreement within one hundred twenty (120) days after
receipt by the Company of the request for indemnification, or (iv) payment of
indemnification is not made within fifteen (15) business days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 5 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Georgia, or in any other court of competent jurisdiction,
of Indemnitee’s entitlement to such indemnification or advancement of Expenses.
Indemnitee shall commence such action seeking an adjudication within 270 days
following the date on which Indemnitee first has the right to commence such
action pursuant to this Section 6(a). The Company shall not oppose Indemnitee’s
right to seek any such adjudication.

(b)       If a determination shall have been made pursuant to Section 5(b) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 6, absent a prohibition of such indemnification under applicable
law.

(c)       In the event that Indemnitee, pursuant to this Section 6, seeks an
interpretation or judicial adjudication of Indemnitee’s rights under, or to
recover damages for breach of this Agreement, or to recover under any directors’
and officers’ liability insurance policies maintained by the Company, the
Company shall pay on Indemnitee’s behalf, in advance, any and all expenses (of
the types described in the definition of Expenses in Section 16 of this
Agreement) actually and reasonably incurred by Indemnitee in such interpretation
or judicial adjudication, regardless of whether Indemnitee ultimately is
determined to be entitled to such interpretation, indemnification, advancement
of expenses or insurance recovery.

(d)       The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 6 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.

 

7.

Presumptions of Entitlement.

(a)       In making a determination of entitlement to indemnification under this
Agreement pursuant to Section 5, the person or persons making such determination
shall presume that Indemnitee is entitled to indemnification under this
Agreement if Indemnitee has submitted a request for indemnification in
accordance with this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.

(b)       For purposes of any determination of good faith by the Company under
the GBCC, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Company, including
financial statements, or on information supplied to Indemnitee by the officers
of the Company in the course of their duties, or on the advice of legal counsel
for the Company, the Board of Directors or any permanent or temporary committee
thereof or on information or records given or reports made to the Company, the
Board of Directors or any permanent or temporary committee thereof by an

 

 

6



independent certified public accountant, investment banker or other expert
selected with reasonable care by the Company, the Board of Directors or any
permanent or temporary committee thereof. The provisions of this Section 7(b)
shall not be exclusive or limit in any the other circumstances in which the
Indemnitee may be deemed to have met the applicable standard of conduct set
forth under applicable law.

(c)       The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

8.         No Presumptions as to Certain Termination Events of Proceeding. For
purposes of this Agreement, the termination of a Proceeding by judgment, order,
settlement, or conviction, or upon a plea of nolo contendere or its equivalent
is not, of itself, determinative that Indemnitee did not meet the standard of
conduct set forth in the GBCC.

 

9.

Non-Exclusivity and Insurance.

(a)       The rights of indemnification as provided by this Agreement (including
without limitation the right to advancement of Expenses) shall be in addition
to, and not in lieu of, any other rights to which Indemnitee may at any time be
entitled under the GBCC, applicable law, the Company’s Articles of Incorporation
or Bylaws, any agreement, a vote of shareholders or a resolution of directors,
or otherwise. Except as required by applicable law, the Company shall not adopt
any amendment to its Articles of Incorporation or the Bylaws the effect of which
would be to deny, diminish or encumber Indemnitee’s right to indemnification
under this Agreement. No amendment, alteration or repeal of this Agreement or of
any provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in the GBCC, whether by statute or judicial decision,
permits greater indemnification or advancement of Expenses than would be
afforded currently under the GBCC, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

(b)       The Company may maintain an insurance policy or policies against
liability arising out of this Agreement or otherwise.

10.       Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee. Following receipt of indemnification payments
hereunder, as further assurance, Indemnitee shall execute all papers required
and take all action reasonably necessary to secure such rights, including
execution of such documents as are reasonably necessary to enable the Company to
bring suit to enforce such rights.

 

 

7



11.       No Duplication of Payment. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.

12.       Defense of Claims. The Company shall be entitled to participate in the
defense of any Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Status or to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee, provided, however, if Indemnitee,
concludes in good faith that (a) the use of counsel chosen by the Company to
represent Indemnitee would likely present such counsel with an actual or
potential conflict, (b) the named parties in the Proceeding include both
Indemnitee and the Company and Indemnitee concludes that there may be one or
more legal defenses available to Indemnitee that are different from or in
addition to those available to the Company, or (c) any such representation by
counsel would be precluded under the applicable standards of conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel) at the Company’s
expense. The Company shall not be liable to Indemnitee under this Agreement for
any amounts paid in settlement of any Proceeding effected without the Company’s
prior written consent. The Company shall not, without the prior written consent
of Indemnitee, effect any settlement of any Proceeding unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of Indemnitee from all liability on any claims that are the subject
matter of the Proceeding. Neither the Company nor Indemnitee shall unreasonably
withhold its consent to any proposed settlement; provided, however, that
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.

 

13.

Successors and Binding Agreement.

(a)       The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and Indemnitee’s counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person acquiring
directly or indirectly all or substantially all the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement).

(b)       Indemnitee’s right to indemnification and advancement of Expenses
pursuant to this Agreement shall continue in accordance with Section 14
regardless of whether Indemnitee has ceased for any reason Indemnitee’s service
to the Company and this Agreement shall inure to the benefit of and be
enforceable by Indemnitee’s personal or legal representatives, executors,
administrators, successors, spouses, heirs, assigns and other successors.

 

 

8



(c)       This Agreement is personal in nature and neither of the parties hereto
shall, without the prior written consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 13(a) and 13(b).

14.       Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date Indemnitee has ceased
to serve as a [director/officer] of the Company or (b) the final termination
date of all pending Proceedings in respect of which Indemnitee is granted rights
of indemnification or advancement of expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 6 of this Agreement relating
thereto. This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation, reorganization
or otherwise to all or substantially all of the business or assets of the
Company), assigns, spouses, heirs, executors, administrators and personal and
legal representatives.

 

15.

Enforcement/Reliance.

(a)       The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a [director/officer] of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a [director/officer] of the Company.

(b)       This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.

 

16.

Definitions. For purposes of this Agreement:

(a)       “Change of Control” means (1) an acquisition by a person other than
Synovus Financial Corp. of beneficial ownership of 35% or more of the combined
voting power of the Company's then outstanding voting securities, provided that
any such securities acquired directly from the Company shall be excluded from
the determination of such person's beneficial ownership (but shall be included
in calculating total outstanding securities); or (2) the individuals who are
members of the Incumbent Board cease for any reason to constitute two-thirds of
the Board of Directors; or (3) a merger or consolidation involving the Company
if the shareholders of the Company, immediately before such merger or
consolidation, do not own, immediately following such merger or consolidation,
more than 80% of the combined voting power of the outstanding voting securities
of the resulting corporation in substantially the same proportion as their
ownership of voting securities immediately before such merger or consolidation;
or (4) a complete liquidation or dissolution of the Company or an agreement for
the sale or other disposition of all or substantially all of the assets of the
Company.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
(A) based on the distribution by Synovus Financial Corp. to its shareholders of
the shares of common stock of the Company held thereby or (B) solely because 35%
or more of the then outstanding voting securities is acquired by (i) a trustee
or other fiduciary holding securities under one or

 

 

9



more employee benefit plans maintained by the Company or any of its subsidiaries
or (ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the shareholders of the Company in the same proportion
as their ownership of shares in the Company immediately prior to such
acquisition.

 

Moreover, notwithstanding the foregoing, a change of control shall not be deemed
to occur solely because any person (the "Subject Person") acquired beneficial
ownership of more than the permitted amount of the outstanding voting securities
as a result of the acquisition of voting securities by the Company which, by
reducing the number of voting securities outstanding increases the proportional
number of shares beneficially owned by the Subject Person, provided, that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the beneficial
owner of any additional voting securities which increases the percentage of the
then outstanding voting securities beneficially owned by the Subject Person,
then a Change of Control shall occur.

 

(b)       “Corporate Status” describes the status of a person who is or was a
[director/officer] of the Company or an individual who, while a
[director/officer] of the Company, is or was serving at the Company’s request as
a director, officer, partner, trustee, employee, administrator or agent of
another foreign or domestic corporation, partnership, joint venture, trust,
employee benefit plan, entity, or other enterprise. Corporate Status also
describes a person’s service in connection with an employee benefit plan at the
Company’s request if such person’s duties to the Company also impose duties on,
or otherwise involve services by, such person to the plan or to participants in
or beneficiaries of the plan. Corporate Status includes, in reference to a
particular person unless the context requires otherwise, the estate or personal
representative of such person.

(c)       “Disinterested Director” means a director who at the time of a vote
referred to in Section 3(b) of this Agreement or a vote or selection referred to
in Section 4(b) or 4(c) is not:

 

(i)

A party to the Proceeding; or

(ii)       An individual who is a party to a Proceeding having a familial,
financial, professional, or employment relationship with the director whose
indemnification or advance for expenses is the subject of the decision being
made with respect to the proceeding, which relationship would, in the
circumstances, reasonably be expected to exert an influence on the director's
judgment when voting on the decision being made.

(d)       “Expenses” include the reasonable out-of-pocket fees and expenses
incurred by Indemnitee, including counsel fees and expenses.

(e)       “Incumbent Board” includes the individuals who as of July 25, 2007 are
members of the Board of Directors and any individual becoming a director
subsequent to July 25, 2007 whose election, or nomination for election by the
corporation's shareholders was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board;

 

 

10



provided, however, that any individual who is not a member of the Incumbent
Board at the time such person becomes a member of the Board of Directors shall
become a member of the Incumbent Board upon the completion of two full years as
a member of the Board of Directors; provided further, however, that
notwithstanding the foregoing, no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office (1) as a result of
either an actual or threatened "election contest" (within the meaning of Rule
14a-11 promulgated under the 1934 Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors (a "Proxy Contest") or (2) with the approval of the other
members of the Board of Directors, but by reason of any agreement intended to
avoid or settle a Proxy Contest.

(f)        “Proceeding” means any threatened, pending, or completed action,
suit, or proceeding, including discovery, whether civil, criminal,
administrative, arbitrative, or investigative, whether formal or informal and
including any action brought under the federal securities laws.

17.       Severability. If any provision or provisions of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, illegal or
otherwise unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law; and
(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

18.       Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

19.       Notice By Indemnitee. Indemnitee agrees promptly to notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification covered hereunder. The failure to so
notify the Company shall not relieve the Company of any obligation which it may
have to Indemnitee under this Agreement or otherwise unless and only to the
extent that such failure or delay materially prejudices the Company.

20.       Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

 

11



 

(a) If to Indemnitee, to:

 

 

 

(b) If to the Company, to:

 

Total System Services, Inc.

1600 First Avenue

Columbus, Georgia 31901

Attention: General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

21.       Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

22.       Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

23.       Governing Law. The parties agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Georgia without application of the conflict of laws principles thereof. The
Company and Indemnitee each hereby irrevocably consent to the jurisdiction of
the courts of the State of Georgia for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement and agree
that any action instituted under this Agreement shall be brought only in the
state courts of the State of Georgia. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.

 

 

12



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

TOTAL SYSTEM SERVICES, INC.

 

 

____________________________________

G. Sanders Griffith, III

General Counsel

[DIRECTOR/OFFICER]

______________________________________

 

 

Address:

 

                       

 

                       

 

 

 

 

 

 